Nott, J.,
delivered the opinion of the court:
The claimant in this case was collector of customs at Alexandria, Ya., from June 1, 1881, to June 23, 1885. He sues to recover $1,625 for additional services rendered as custodian of the custom-house.
It appears by the evidence that this Government building was in the care and beeping of the custom-house authorities at Alexandria. That is to say, the alleged additional services were not absolutely individual. The deputy collector participated in performing them, and in the absence of the collector performed them alone. It likewise appears that the claimants predecessors in office in like manner rendered these services, and that they were never deemed by them, nor by the Treasury Department, as additional to or distinct from the proper duties of the custom-house officers.
, It does not appear by the evidence, nor was it suggested on the argument, why this particular collector of customs should divide his services into two classes and designate one as “ additional,” and receive for it extra compensation.
The court is of the opinion that the care or custody of a public building, in the absence of a statute, an appropriation, a regulation? or an express order of the head of an executive department, is vested by implication in the officer having it for the time being in his official possession; and that the services so rendered are incidental to and form part of the duties of his office.
The judgment of the court is that the petition be dismissed.